Exhibit 10.8

AMENDED AND RESTATED 2018 STOCK INCENTIVE PLAN

OF

RESIDEO TECHNOLOGIES, INC. AND ITS AFFILIATES

 

RESTRICTED STOCK UNIT AGREEMENT

This RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is entered into
effective as of February 20, 2020 (the “Award Date”) between Resideo
Technologies, Inc. (the “Company”) and Michael Nefkens (the “Participant”).

 

 

 

1.

Grant of Award. The Company has granted you 141,881 Restricted Stock Units,
subject to the terms of this Agreement and the terms of the Amended and Restated
2018 Stock Incentive Plan of Resideo Technologies, Inc. and its Affiliates (the
“Plan”). The Company will hold the Restricted Stock Units in a bookkeeping
account on your behalf until they become payable or are forfeited or cancelled.

 

 

2.

Rights as a Shareholder. The Participant shall have no rights as a stockholder
of the Company with respect to any Shares of Common Stock covered by or relating
to the Restricted Stock Units until such Shares are actually delivered to the
Participant. For purposes of clarification, the Participant shall not have any
voting or dividend rights with respect to the Shares of Common Stock underlying
the Restricted Stock Units unless and until such Shares are actually delivered
to the Participant.

 

 

3.

Dividend Equivalents. Except as otherwise determined by the Committee, in its
sole discretion, the Participant will earn Dividend Equivalents in an amount
equal to the value of any ordinary cash or stock dividends paid by the Company
upon one Share of Common Stock for each unvested Restricted Stock Unit, which
may be credited in cash or Common Stock as determined by the Committee in such
manner as the Committee may determine from time to time and will be subject to
the same vesting provisions as apply to the Restricted Stock Units to which such
Dividend Equivalents relate.

 

 

4.

Payment Amount. Each Restricted Stock Unit represents one (1) Share of Common
Stock.

 

 

5.

Vesting. Except as otherwise provided in Section 10, and except in the event of
your Termination of Service due to your death, Disability or Involuntary
Termination (as defined below) as provided in Section 8 and Section 9 below, the
Restricted Stock Units will vest on a monthly basis as provided on the attached
Vesting Schedule Table, which is incorporated into, and made a part of, this
Agreement (each, a “Monthly Vesting Amount”). Each applicable vesting date of
all or any portion of this Award shall be referred to herein as a “Vesting
Date”.

 

 

6.

Form and Timing of Payment. Except as otherwise determined by the Committee in
its sole discretion or as provided in Section 10, vested Restricted Stock Units
will be redeemed solely for Shares. Payment of vested Restricted Stock Units
will be made as soon as practicable, but no later than two and one-half (2-1/2)
months following the applicable Vesting Date, and the Participant may not
designate the taxable year in which such payment occurs. As determined by the
Company in its sole discretion prior to the final scheduled Vesting Date, any
fractional Shares may be paid in cash or rounded up or down to the nearest whole
Share.

 

 

--------------------------------------------------------------------------------

 

 

7.

Termination of Service. Except as otherwise provided in Section 10 of this
Agreement, if your Termination of Service occurs on or prior to the third
monthly scheduled Vesting Date for any reason other than your death, Disability
or Involuntary Termination, any unvested Restricted Stock Units will immediately
be forfeited, and your rights with respect to these Restricted Stock Units will
end. For the avoidance of doubt, if your Termination of Service occurs for any
reason on or after the third monthly scheduled Vesting Date, any unvested
Restricted Stock Units will immediately be forfeited, and your rights with
respect to these Restricted Stock Units will end.

 

 

8.

Death or Disability. If your Termination of Service occurs due to your death or
Disability on or prior to the third monthly scheduled Vesting Date, the
Remaining Portion (as defined below) of your unvested Restricted Stock Units
will vest as of your Termination of Service due to death or Disability, as
applicable, and any remaining unvested Restricted Stock Units will immediately
be forfeited. If you are deceased, the Company will make a payment to your
estate only after the Committee has determined that the payee is the duly
appointed executor or administrator of your estate, subject to Section 7.14 of
the Plan. As used herein, “Remaining Portion” means the difference between (i)
the Monthly Vesting Amount multiplied by three, and (ii) the number of
Restricted Stock Units that have previously vested hereunder.

 

 

9.

Involuntary Termination. If your Termination of Service occurs due to your
Involuntary Termination on or prior to the third monthly scheduled Vesting Date,
(i) the Remaining Portion of your unvested Restricted Stock Units will continue
to vest as of your Termination of Service, provided that on each applicable
scheduled Vesting Date you are in compliance with each of the terms and
conditions of both this Agreement and the Separation Agreement and (ii) any
unvested Restricted Stock Units in excess of the Remaining Portion will
immediately be forfeited upon your Termination of Service. “Involuntary
Termination” means your involuntary termination of service not for cause from
the Company, provided your last day of active employment with the Company is on
a date determined in the discretion of the Board of Directors pursuant to the
terms of that certain Employment Separation Agreement and Release by and between
you and the Company (such agreement, the “Separation Agreement”), and you
execute and do not rescind the Separation Agreement in accordance with its
terms.

 

 

10.

Change in Control.

 

 

a.

Cashout of Awards. Unless this Award is assumed, substituted or continued in
accordance with Section 5.4(a) of the Plan, the Restricted Stock Units that have
not vested or terminated as of the date of the Change in Control shall vest as
of immediately prior to the Change in Control. Unless otherwise determined by
the Committee, no later than 15 days after the date of the Change in Control,
you will receive for the Restricted Stock Units a single payment in cash or
Shares equal to the product of the number of outstanding Restricted Stock Units
as of the date of the Change in Control (including any Restricted Stock Units
that vest pursuant to this Section 10) and an amount equal to the highest price
per Share paid by the successor company in connection with such Change in
Control, as determined by the Committee.

 

2

--------------------------------------------------------------------------------

 

 

b.

Rollover of Awards. If this Award is assumed, substituted or continued in
accordance with Section 5.4(a) of the Plan, Restricted Stock Units that have not
vested or terminated as of the date of the Change in Control will continue to
vest in accordance with the schedule described in Section 5 of this Agreement
(or as adjusted if more favorable); provided, however, that if you incur an
involuntary Termination of Service not for Cause (as defined in Section 2 of the
Plan) or a voluntary Termination of Service for Good Reason (as defined in
Section 2 of the Plan) on or before the second anniversary of the date of the
Change in Control, Restricted Stock Units that have not vested or terminated as
of your Termination of Service will immediately vest in full and be settled no
later than 15 days after the Termination of Service

 

 

11.

Withholdings. The Company or your local employer shall have the power and the
right to deduct or withhold, or require you to remit to the Company or to your
local employer, prior to any issuance or delivery of Shares underlying
Restricted Stock Units, an amount sufficient to satisfy taxes imposed under the
laws of any country, state, province, city or other jurisdiction, including but
not limited to income taxes, capital gain taxes, transfer taxes, and social
security contributions, and National Insurance Contributions, that are required
by law to be withheld as determined by the Company or your local employer.

 

 

12.

Transfer of Award. You may not transfer the Restricted Stock Units or any
interest in such Units except by will or the laws of descent and distribution or
except as otherwise permitted by the Committee and as specified in the Plan. Any
other attempt to dispose of your interest will be null and void.

 

 

13.

Requirements for and Forfeiture of Award.

 

 

a.

General. The Award is expressly contingent upon you complying with the terms,
conditions and definitions contained in this Section13 and in any other
agreement that governs your noncompetition with the Company and its Affiliates,
your nonsolicitation of employees, customers, suppliers, business partners and
vendors of the Company and its Affiliates, and/or your conduct with respect to
trade secrets and proprietary and confidential information of the Company and
its Affiliates. For the avoidance of doubt, for purposes of this Section 13, the
“Company and its Affiliates” shall include Resideo Technologies, Inc. and its
predecessors, designees and successors, as well as its past, present and future
operating companies, divisions, subsidiaries, affiliates and other business
units, including businesses acquired by purchase of assets, stock, merger or
otherwise.

 

 

b.

Remedies.

 

 

1.

You expressly agree and acknowledge that the forfeiture provisions of Section
13(b)(2) of this Agreement shall apply if, from the Award Date until the date
that is twenty-four (24) months after your Termination of Service for any reason
other than Retirement, or in the case of Retirement only, the later of (A)
twenty-four (24) months after your Termination of Service and (B) the last
scheduled Vesting Date, for any reason, you (i) enter into an employment,
consultation or similar agreement or arrangement (including any arrangement for
service as an agent, partner, stockholder, consultant, officer or director) with
any entity or person engaged in a business in which the Company or its
Affiliates are

3

--------------------------------------------------------------------------------

 

 

engaged if the business is competitive (in the sole judgment of the Committee)
with the Company or its Affiliates and the Committee has not approved the
agreement or arrangement in writing, or (ii) make any statement, publicly or
privately (other than to your spouse and legal advisors), which would be
disparaging (as defined below) to the Company and its Affiliates or their
businesses, products, strategies, prospects, condition, or reputation or that of
their directors, employees, officers or members; provided, however, that nothing
shall preclude you from making any statement in good faith which is required by
any applicable law or regulation or the order of a court or other governmental
body, or (iii) write or contribute to a book, article or other media
publication, whether in written or electronic format, that is in any way
descriptive of the Company or its Affiliates or your career with the Company or
its Affiliates without first submitting a draft thereof, at least thirty (30)
days in advance, to the Company’s Senior Vice President, General Counsel and
Corporate Secretary or his or her delegate, whose judgment about whether such
book, article or other media publication is disparaging shall be determinative;
or such a book, article or other media publication is published after a
determination that it is disparaging; provided, however, that nothing herein
shall preclude you from reporting (in good faith) possible violations of federal
law or regulation to any governmental agency or entity, including but not
limited to, the Department of Justice, the Securities and Exchange Commission,
the Congress, and/or any agency Inspector General, or making any other
disclosures that are protected under the whistleblower provisions of federal or
state law or regulation, or from otherwise making any statement (in good faith)
which is required by any applicable law or regulation or the order of a court or
other governmental body.

 

For purposes of this Section 13(b)(1), the term “disparaging” shall mean any
statement or representation (whether oral or written and whether true or untrue)
which, directly or by implication, tends to create a negative, adverse, or
derogatory impression about the subject of the statement or representation or
which is intended to harm the reputation of the subject of the statement or
representation.

 

 

2.

In addition to the relief described in any other agreement that governs your
noncompetition with the Company or its Affiliates, your nonsolicitation of the
employees, customers, suppliers, business partners and vendors of the Company or
its Affiliates, and/or your conduct with respect to the trade secrets and
proprietary and confidential information of the Company or its Affiliates, if
the Committee determines, in its sole judgment, that you have violated the terms
of any such agreement or you have engaged in an act that violates Section
13(b)(1) of this Agreement, (i) any Restricted Stock Units that have not vested
under this Agreement shall immediately be cancelled, and you shall forfeit any
rights you have with respect to such Units as of the date of the Committee’s
determination, and (ii)you shall immediately deliver to the Company Shares (or
the cash equivalent) equal in value to the Restricted Stock Units you received
during the period beginning twelve (12) months prior to your Termination of
Service and ending on the date of the Committee’s determination.

4

--------------------------------------------------------------------------------

 

 

 

3.

Notwithstanding anything in the Plan or this Agreement to the contrary, you
acknowledge that the Company may be entitled or required by law, Company policy
or the requirements of an exchange on which the Shares are listed for trading,
to recoup compensation paid to you pursuant to the Plan, and you agree to comply
with any Company request or demand for recoupment.

 

 

14.

Restrictions on Payment of Shares. Payment of Shares for your Restricted Stock
Units is subject to the conditions that, to the extent required at the time of
settlement, (i) the Shares underlying the Restricted Stock Units will be duly
listed, upon official notice of redemption, upon the New York Stock Exchange (or
any other securities exchange on which Shares may be listed), and (ii) a
Registration Statement under the Securities Act of 1933 with respect to the
Shares will be effective. The Company will not be required to deliver any Shares
until all applicable federal and state laws and regulations have been complied
with and all legal matters in connection with the issuance and delivery of the
Shares have been approved by counsel for the Company.

 

 

15.

Adjustments. Any adjustments to the Restricted Stock Units will be governed by
Section 5.3 of the Plan.

 

 

16.

Disposition of Securities. By accepting the Award, you acknowledge that you have
read and understand the Company’s policy, and are aware of and understand your
obligations under applicable securities laws in respect of trading in the
Company’s securities. The Company will have the right to recover, or receive
reimbursement for, any compensation or profit you realize on the disposition of
Shares received for Restricted Stock Units to the extent that the Company has a
right of recovery or reimbursement under applicable securities laws.

 

 

17.

Plan Terms Govern. The vesting and redemption of Restricted Stock Units, the
disposition of any Shares received for Restricted Stock Units, the treatment of
gain on the disposition of these Shares, and the treatment of Dividend
Equivalents are subject to the provisions of the Plan and any rules that the
Committee may prescribe. The Plan document, as may be amended from time to time,
is incorporated into this Agreement. Capitalized terms used in this Agreement
have the meaning set forth in the Plan, unless otherwise stated in this
Agreement. In the event of any conflict between the terms of the Plan and the
terms of this Agreement, the Plan will control. By accepting the Award, you
acknowledge that the Plan and the Plan prospectus, as in effect on the date of
this Agreement, have been made available to you for your review.

 

 

18.

Personal Data.

 

 

a.

By entering into this Agreement, and as a condition of the grant of the
Restricted Stock Units, you acknowledge that your personal data is collected,
used, and transferred in view of the performance of this Agreement as described
in this Section 18, which is to the full extent permitted by and in full
compliance with applicable law.

5

--------------------------------------------------------------------------------

 

 

b.

You understand that your local employer holds, by means of an automated data
file, certain personal information about you, including, but not limited to,
name, home address and telephone number, date of birth, social insurance number,
salary, nationality, job title, any shares or directorships held in the Company,
details of all restricted units or other entitlement to shares awarded,
canceled, exercised, vested, unvested, or outstanding in your favor, for the
purpose of managing and administering the Plan (“Data”).

 

 

c.

You understand that part or all of your Data may be also collected, used, or
held by the Company or its Affiliates for the purpose of managing and
administering this award or any previous award/incentive plans. Specifically,
your Data is transferred to, and/or collected, used, or held by the Compensation
& Benefits Department (at the business and Corporate levels), your local,
regional and SBG business managers, the Company’s senior executives (e.g.,
SVP-HR, CEO), the Committee, and Morgan Stanley. The Company stores your Data
for this purpose until the last scheduled Vesting Date described in this
Agreement OR for a period of seven years.

 

 

d.

You understand that your local employer will transfer Data to the Company or its
Affiliates among themselves as necessary for the purposes of implementation,
administration, and management of your participation in the Plan, and that the
Company or its Affiliates may transfer Data among themselves, and/or each, in
turn, further transfer Data to any third parties assisting the Company in the
implementation, administration, and management of the Plan (the “Data
Recipients”).

 

 

e.

You understand that the Company or its Affiliates, as well as the Data
Recipients, are or may be located in your country of residence or elsewhere,
such as the United States. You authorize the Company or its Affiliates, as well
as the Data Recipients, to receive, possess, use, retain, and transfer Data in
electronic or other form, for the purposes of implementing, administering, and
managing your participation in the Plan, including any transfer of such Data, as
may be required for the administration of the Plan and/or the subsequent holding
of Shares on your behalf, to a broker or third party with whom the Shares may be
deposited.

 

 

f.

You understand that you may show your opposition to the processing and transfer
of your Data, and, may at any time, review the Data or request that any
necessary amendments be made to it. To exercise your data privacy rights, refer
to the Company’s Data Privacy Global Policy located on at
https://resideoinc.sharepoint.com/sites/FrontDoor/GlobalPolicyManual/Global%2
0Policy%20Manual/2006%20-%20Data%20Privacy%20-%20LEG%20-%20EN.pdf

 

 

g.

As soon as your Data is transferred to a third party Data Recipient (e.g.,
Morgan Stanley), (i) the Data Recipient becomes responsible for this Data (as a
data controller), (ii) the Data will be subject to the Data Recipient’s privacy
statements and notices, (iii) the Company and its Affiliates will no longer be
responsible for the transferred Data, and (iv) you should refer to the Data
Recipient’s statements and notices about its data protection policies and
practices.

 

6

--------------------------------------------------------------------------------

 

 

19.

Discretionary Nature and Acceptance of Award. By accepting this Award, you agree
to be bound by the terms of this Agreement and acknowledge that:

 

 

a.

The Company (and not your local employer) is granting these Restricted Stock
Units. This Agreement is not derived from any preexisting labor relationship
between you and the Company, but rather from a mercantile relationship.

 

 

b.

The Company may administer the Plan from outside your country of residence and
United States law will govern all Restricted Stock Units granted under the Plan.

 

 

c.

Benefits and rights provided under the Plan are wholly discretionary and,
although provided by the Company, do not constitute regular or periodic
payments.

 

 

d.

The benefits and rights provided under the Plan are not to be considered part of
your salary or compensation under your employment with your local employer for
purposes of calculating any severance, resignation, redundancy or other end of
service payments, vacation, bonuses, long-term service awards, indemnification,
pension or retirement benefits, or any other payments, benefits or rights of any
kind. You waive any and all rights to compensation or damages as a result of the
termination of employment with your local employer for any reason whatsoever
insofar as those rights result, or may result, from the loss or diminution in
value of such rights under the Plan or your ceasing to have any rights under, or
ceasing to be entitled to any rights under, the Plan as a result of such
termination.

 

 

e.

The grant of Restricted Stock Units hereunder, and any future grant of
Restricted Stock Units under the Plan, is entirely voluntary, and at the
complete discretion of the Company. Neither the grant of the Restricted Stock
Units nor any future grant by the Company will be deemed to create any
obligation to make any future grants, whether or not such a reservation is
explicitly stated at the time of such a grant. The Company has the right, at any
time and/or on an annual basis, to amend, suspend or terminate the Plan;
provided, however, that no such amendment, suspension, or termination will
adversely affect your rights hereunder.

 

 

f.

The Plan will not be deemed to constitute, and will not be construed by you to
constitute, part of the terms and conditions of employment. Neither the Company
nor your local employer will incur any liability of any kind to you as a result
of any change or amendment, or any cancellation, of the Plan at any time.

 

 

g.

Participation in the Plan will not be deemed to constitute, and will not be
deemed by you to constitute, an employment or labor relationship of any kind
with the Company.

 

 

20.

Limitations. Nothing in this Agreement or the Plan gives you any right to
continue in the employ of the Company or any of its Affiliates or to interfere
in any way with the right of the Company or any Affiliate to terminate your
employment at any time. Payment of your Restricted Stock Units is not secured by
a trust, insurance contract or other funding medium, and you do not have any
interest in any fund or specific asset of the Company by reason of this Award or
the account established on your behalf.

 

7

--------------------------------------------------------------------------------

 

 

21.

Incorporation of Other Agreements. This Agreement and the Plan constitute the
entire understanding between you and the Company regarding the Restricted Stock
Units. This Agreement supersedes any prior agreements, commitments or
negotiations concerning the Restricted Stock Units. All capitalized terms used
and not defined herein shall have the meaning given to such terms in the Plan.

 

 

22.

Severability. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of the other provisions
of the Agreement, which will remain in full force and effect. Moreover, if any
provision is found to be excessively broad in duration, scope or covered
activity, the provision will be construed so as to be enforceable to the maximum
extent compatible with applicable law.

 

 

23.

Governing Law. The Plan, this Agreement, and all determinations made and actions
taken under the Plan or this Agreement shall be governed by the internal
substantive laws, and not the choice of law rules, of the State of Delaware and
construed accordingly, to the extent not superseded by applicable federal law.

 

 

24.

Agreement Changes. The Company reserves the right to change the terms of this
Agreement and the Plan without your consent to the extent necessary or desirable
to comply with the requirements of Section 409A of the Code, the Treasury
regulations and other guidance thereunder.

 

 

25.

Successors and Assigns of the Company. The terms and conditions of this
Agreement shall be binding upon and shall inure to the benefit of the Company
and its successors and assigns.

 

 

26.

Acknowledgements. By accepting this Agreement, you agree to the following: (i)
you have carefully read, fully understand and agree to all of the terms and
conditions described in this Agreement, the Plan, the Plan’s prospectus and all
accompanying documentation; and (ii) you understand and agree that this
Agreement and the Plan constitute the entire understanding between you and the
Company regarding the Restricted Stock Units, and that any prior agreements,
commitments, or negotiations concerning the Restricted Stock Units are replaced
and superseded.

 

 

27.

Award Acceptance. To retain this Award, you must accept it on the Morgan Stanley
website. By accepting the Agreement below and, by signing this Agreement, you
will be deemed to consent to the application of the terms and conditions set
forth in this Agreement and the Plan. Return the signed Agreement to Steve
Kelly, Chief Human Resources Officer.

 

 

8

--------------------------------------------------------------------------------

 

I accept this Restricted Stock Unit Award:

 

 

 

 

/s/ Michael Nefkens

 

Michael Nefkens

 

 

 

 

 

 

 

 

 

11-Apr-2020 12:48 MDT

 

Acceptance Date

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Vest Schedule - Share Units (RSU)

Vest Date

Vest Quantity

20-Mar-2020

11,823

20-Apr-2020

11,823

20-May-2020

11,823

20-Jun-2020

11,823

20-Jul-2020

11,823

20-Aug-2020

11,823

20-Sep-2020

11,823

20-Oct-2020

11,824

20-Nov-2020

11,824

20-Dec-2020

11,824

20-Jan-2021

11,824

20-Feb-2021

11,824

 

141,881

 

 